DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 406-409, 411, 412, 414-416, 418, 419, 421, 422, 424-430, 432, and 434 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Takashi et al (JP4632728 -cited by applicant) in view of Haider et al (US Pub 2010/0152587 -cited by applicant).
Re claims 406, 411, 412, 421, 422: Takashi discloses an apparatus, comprising:
a substrate having a 2D surface with a horizontal dimension and a vertical          dimension, the horizontal dimension being parallel to top and bottom edges of the         substrate and bounded by left and right edges of the substrate, and the vertical              dimension being perpendicular to the horizontal dimension, parallel to the left and right edges of the substrate and bounded by the top and bottom edges of the substrate [0020, Figures 1, 2; see substrate 13 that is rectangular with the top edge considered as either the upper edge or a side edge as shown in Fig. 1, along with corresponding bottom, left and right edges];
circuitry integrated with the substrate [0022; see circuitry 21];
an array of piezoelectric ultrasound imaging elements integrated with the substrate on the two-dimensional surface, the array of piezo ultrasound imaging elements connected to the circuitry the array of piezoelectric ultrasound imaging elements comprising a first set of columns of piezo ultrasound imaging elements interleaved with a second set of columns of piezo ultrasound imaging elements, wherein the elements are not hexagonal [0023, Figures 1, 2; see the columns of circular piezo imaging elements 14, 15], wherein:
each column in the first and second sets of columns comprises at least three piezoelectric elements positioned linearly with respect to one another along the vertical dimension of the two-dimensional surface between the top and bottom edges (Figs 1, 2; see the elements 14, 15 positioned linearly);
the piezoelements within a first column of the first set of columns of piezos are    evenly spaced with respect to each other along the vertical dimension of the two-dimensional surface (Figs 1, 2; see elements 14, 15 evenly spaced);
the piezoelectric ultrasound imaging elements within a first column of the second set of columns of piezoelements are evenly spaced with respect to each other along the vertical dimension of the two-dimensional surface (Figs 1, 2; see either elements 14 or 15 that are evenly spaced);
each of a plurality of columns in the first set of columns is between and immediately adjacent to two columns in the second set of columns, and each of a plurality of columns in the second set of columns is between and immediately adjacent to two columns in the first set of columns (Figs 1, 2; see the columns containing elements 14 or 15); 
the first set of columns and the second set of columns are substantially parallel to one another and are arranged along the horizontal dimension of the two-dimensional surface (Figs 1, 2; see columns with elements 14 or 15 being parallel); 
a topmost piezo ultrasound imaging element in each of the plurality of columns in the first set of columns is closer to the top edge of the two-dimensional surface than a topmost piezoelectric ultrasound imagine element in each of the plurality of columns in the second set of columns (Figs 1, 2; see the topmost element 14 or 15 being closer to the top edge, wherein the top edge is considered as an upper or side edge as shown in the Figures).
Takashi discloses all features except that a first element in the first column is coupled to a different circuit that all other elements in the first column. However, Haider teaches of a first piezo ultrasound imaging element in the first column of the first set of columns is coupled to a different circuit than all other piezoclectric ultrasound imaging elements in the first column of the first set of columns [0013, 0030, Figure 5; see the dedicated circuitry for each element]. Further, the first piezoelectric ultrasound element is coupled to a first circuit configured to transmit ultrasound signals from the array, and a second piezoelectric ultrasound element in the column is coupled to second circuit configured to transmit ultrasound signals from the array, whereby each element is coupled to a different circuit [0030, Figure 5; see the dedicated circuitry with pulsers 36 for each element for transmission].
It would have been obvious to the skilled artisan to modify Takashi, to utilize a different circuit as taught by Haider, in order to permit each transducer to be more individualized [0030, Haider].
Re claims 407, 408, 418, 429: Takashi discloses all features except that each element is coupled to a different ADC. However, Haider teaches each piezoelectric ultrasound element in the array is coupled to a different circuit comprising an ADC [0033, 0034; see the ADCs 42 coupled to separate elements]. It would have been obvious to the skilled artisan to modify Takashi, to utilize a different ADCs as taught by Haider, in order to permit each transducer to be more individualized [0030, Haider].
Re claims 409, 419, 430: Takashi discloses all features except that the array comprises at least 1,000 piezoelectric ultrasound elements. However, Haider teaches that a piezo array has at least 1,000 elements [0016, 0021]. It would have been obvious to the skilled artisan to use at least 1,000 elements as such is well-known to permit imaging over a large area.
Re claims 414, 424, 426, 434: Takashi discloses that the centers of each piezo imaging element of the first column of the first set of columns occupy different vertical positions along the vertical dimension of the 2D surface than centers of all piezo ultrasound imaging elements of the first column of the second set of columns, thereby being shifted along the vertical dimension (Figs 1, 2; see elements 14 or 15 when the vertical dimension is considered as the top/bottom or side/side). Further, an element extends along a vertical dimension beyond a vertical extent of an adjacent element (Figs 1, 2).
Re claims 415, 425: Takashi discloses the plurality of piezoelectric ultrasound elements in the first set of columns are located equidistant between centers of adjacent piezoelectric ultrasound elements in the second set of columns along the vertical dimension of the array (Figures 1, 2; see the centers of the elements 22 being equidistant).
Re claim 416: Takashi discloses an apparatus, comprising:
a two-dimensional array of piezoelectric ultrasound imaging elements arranged in rows and columns perpendicular to each other, wherein the elements are not hexagonal [0020, Figures 1, 2; see array of circular elements 14, 15 arranged in columns and rows];
wherein the twodimensional array has a horizontal dimension parallel to the rows and parallel to top and bottom edges of a substrate on which the two-dimensional array is located (Figs 1, 2; see substrate 13 with top and bottom edges considered as either the top/bottom or the side portions as shown, thereby having horizontal and vertical dimensions),
wherein the two dimensional array has a vertical dimension perpendicular to the horizontal dimension and parallel to the columns and to left and right edges of the substrate Figs 1, 2; see substrate 13 with top and bottom edges considered as either the top/bottom or the side portions as shown, thereby having horizontal/vertical dimensions);
wherein a first row of the two-dimensional array is composed of piezoelectric ultrasound imaging elements from every other column of the two-dimensional array (Figs 1, 2; see the elements 14 or 15),
wherein a first column of the twodimensional array is composed of piezoelectric  ultrasound imaging elements from every other row of the two-dimensional array (Figs 1, 2; see the elements 14, 15).
Takashi discloses all features including a checkerboard pattern (Fig. 2), but do not disclose that each can operate at a frequency that is different from all other piezoelectric ultrasound imaging element in the two-dimensional array. However, Haider teaches that elements are configured so that each can operate at a frequency that is different from each of the other adjacent piezoelectric ultrasound elements, wherein a first element is coupled to a different circuit with an ADC than all other elements [0022, 0030, 0034; see that each transducer is controlled by separate transmit circuitry with pulsers and ADCs, indicating that each can operate at a different frequency]. It would have been obvious to the skilled artisan to modify Takashi, to utilize a different circuit as taught by Haider, in order to permit each transducer to be more individualized [0030, Haider].
Re claim 427: A pitch of elements in the first column is the same as a pitch of elements in a neighboring column [0020; see the predetermined pitches].
Re claims 428, 432: Takashi discloses an apparatus, comprising:
an array of piezoelectric ultrasound imaging elements in a two-dimensional arrangement, the array comprising a plurality of columns of piezo imaging elements substantially parallel to one another along a horizontal dimension of the array, wherein the elements are not hexagonal [0020, Figures 1, 2; see array of circular elements 14, 15 arranged in columns and rows];
wherein the honzontal dunension is parallel to top and bottom edges of a            substrate on which the array is disposed (Figs 1, 2; see substrate 13],
wherein the plurality of columns are vertically staggered along a vertical   dimension of the array (Figs 1, 2; see elements 14 or 15),
wherein the vertical dimension is perpendicular to the horizontal dimension and to parallel to left and right edges of the substrate (Figs 1, 2; wherein the horizontal dimensions are either the sides or top/bottom directions as shown in the figures),
wherein centers of piezoelectric ultrasound imaging elements composing a first column occupy different vertical positions along the vertical dimension than centers of   piezoelectric ultrasound imaging clements composing a neighboring column (Figs 1, 2; see elements 14 or 15 when the vertical dimension is considered as the top/bottom or side/side), and
Takashi discloses all features except that a first element in the first column is coupled to a different circuit that all other elements in the first column. However, Haider teaches of a first piezo ultrasound imaging element in the first column of the first set of columns is coupled to a different circuit than all other piezoclectric ultrasound imaging elements in the first column of the first set of columns [0013, 0030, Figure 5; see the dedicated circuitry for each element]. Further, the first piezoelectric ultrasound element is coupled to a first circuit configured to transmit ultrasound signals from the array, and a second piezoelectric ultrasound element in the column is coupled to second circuit configured to transmit ultrasound signals from the array, whereby each element is coupled to a different circuit [0030, Figure 5; see the dedicated circuitry with pulsers 36 for each element for transmission].
It would have been obvious to the skilled artisan to modify Takashi, to utilize a different circuit as taught by Haider, in order to permit each transducer to be more individualized [0030, Haider].


Claims 410, 420, and 431 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takashi/Haider, as applied to claims 406, 416, and 428, in view of Daft et al (US Pub 2007/0242567 -cited by applicant).
Re claims 410, 420, 431: Takashi/Haider discloses all features except that the array is monolithically integrated with a substrate comprising the different circuits for each piezoelectric ultrasound clement in the array. However, Daft teaches of a multi-dimensional array of ultrasound transducer elements wherein the array is monolithically integrated with a substrate comprising the different circuits for each piezoelectric ultrasound clement in the array [0025, 0047; see that piezoelectric elements are monolithically integrated on a substrate including both the elements and circuitry]. It would have been obvious to the skilled artisan to modify Takashi/Haider, to configure the array monolithically on a substrate as taught by Daft, as such is a well known manner in which to configure piezoelectric elements for efficiently controlling the elements.

Response to Arguments
Applicant's arguments filed 10/11/22 have been fully considered but they are not persuasive. Applicant has amended the claims recite a limitation regarding the elements being “not hexagonal in shape” in order to obviate a potential rejection based on US Pub 2006/0004290. This is sufficient to obviate the potential rejection. 
The rejection of 5/10/22 has been reviewed and it has been determined that the Takashi et al reference is still applicable, even though the claims has been amended to include the “uniform size” limitation. While the transducer includes large and small imaging elements 14, 15 that are not collectively of a “uniform size”, the elements 14 or elements 15 separately read on the claimed limitation. Each ground of elements 14 or 15 is an array of uniform size imaging elements and, therefore, the rejection is maintained.
The following references are also noted for Applicant’s benefit, as they appear relevant to the current claims: US 2013/0060140, see the “checkerboard” arrangement of imaging and therapy piezoelectric elements [0078]; and US 6149633, see Fig 10A, 10B with the alternating pattern of ultrasound elements. These references would appear to provide a basis for rejection in a 103 rejection in the same manner that Takashi et al is currently applied (i.e. modified with Haider).
The double patenting rejection has been withdrawn due to the terminal disclaimer submission. The prior 112 1st rejection has been withdrawn due to amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793